Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-8 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Hoyer (WO 2017 081026 A1) teaches in Fig. 1, a press for casting machine (claim 1) comprising a stationary baseplate (element 1), a stationary upper frame (element 2), and a movable clamping platen (element 3), wherein provided at the corner zones of the plates (as shown in Fig. 1) and at the comer zones of the upper frame are two front columns (elements 4) and two rear columns (elements 5) which are connected to the movable clamping platen (element 3) by means of guides and are fixed to the baseplate and the stationary upper frame. Hoyer also teaches the use of guides for the clamping plate for guiding the columns through openings in the clamping plate (para. [0013]).

Additionally, Schroer (AT 308306 B) teaches in Fig. 3 and 4 that the injection-molding form, having wedge grips, which has been selected as exemplified embodiment, consists of two form-halves. Furthermore, the mold-part on the side of closing contains two wedge grips (element 7), which together in the longitudinal section have a trapezoidal shape (one side larger than opposing parallel side), while with their larger basal surface they rest against the mold operational plate (element 3), and protrude with the remaining part into the mold operational plate (element 2) (page 3, lines4-14), resembling a pressing mold. But the applicant argues that an arrangement in which two rear columns and two front columns, on which clamping plates or the like are to move, are disposed at the corners of a trapezoid open to the front, is not shown or suggested in Schroer. Applicant also points out that not only do guide pins 11 run in guide and centering sleeves 9, 12, which are arranged in a rectangle, but clamping screws 10, 13, 14 are also each arranged in a rectangle. Even bores 32 for guide bolts 22 with associated screws 23 or balls for receiving guide rollers 33 are apparently always arranged at right angles. Therefore, the applicant’s argument that Schroer fails to explicitly teach that the front columns are at greater distance from one another the rear columns is persuasive. Moreover, a trapezoidal arrangement of balls, is also not taught by Schroer.

	Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of independent claim 1, especially with the combination of the following limitation:
	
“wherein the front columns are at a greater distance from one another than the rear columns.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742